       Case 2:18-cr-00018-KS-MTP Document 175 Filed 12/07/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                                  CRIMINAL NO. 2:18-cr-18-KS-MTP

HOPE EVANGULANE THOMLEY
HOWARD RANDALL THOMLEY
GLENN DOYLE BEACH, JR.

                                  AMENDED TRIAL ORDER

        Defendants having entered a plea of not guilty in this matter, the case has been set for
TRIAL on March 19, 2019, at the William Colmer United States Courthouse, Courtroom 1, 701
N. Main Street, Hattiesburg, MS 39401, U.S. District Judge Keith Starrett, presiding. If the
Defendant(s) hereafter desires to change his/her plea to guilty, the Court and counsel opposite
shall be advised in writing no later than February 21, 2019. He/she, along with counsel, shall be
present on February 28, 2019, at 9:00 a.m. to enter the plea. All pleas after February 21, 2019,
shall be open, unless the Court, for good cause, grants an extension. If any extensions are
granted, they must be requested prior to February 21, 2019.

       A pre-trial conference will be held before the District Judge on February 28, 2019, at
which Defendants and counsel are required to be present unless, for good cause, they have been
excused by the Court.

         All dispositive motions, including motions to suppress, must be filed no later than
February 28, 2019. All motions, memoranda of authorities, related pleadings, responses, and
replies to motions are to be filed electronically and served on opposing counsel using CM/ECF
in accordance with the rules of this Court. Within eleven (11) days after a dispositive motion is
filed, the opposing party shall either respond to the motion or notify the Court of its intent not to
respond unless the Court orders otherwise.

      Dispositive and non-dispositive motions should be filed separately and should not be
combined in one document.

       Dispositive motions will be decided on the memoranda of authorities unless the Court
decides otherwise on its own motion or upon written request by counsel, in which event, the
evidentiary hearing or oral argument will be held at the pre-trial conference.

         All non-dispositive motions must be filed no later than February 19, 2019, and, if a
hearing is deemed necessary by the Court, it will be heard on a date to be scheduled by the
Court, unless resolved by the government and defense counsel prior thereto. If the moving party
fails to appear for the hearing on the date set, the Court shall consider the motion(s) moot and an
       Case 2:18-cr-00018-KS-MTP Document 175 Filed 12/07/18 Page 2 of 3



order shall be entered accordingly. Counsel may seek an earlier expedited hearing on any non-
dispositive motion by consulting with the Magistrate Judge's office and opposing counsel to
obtain a mutually acceptable hearing date. All non-dispositive motions, memoranda of
authorities, related pleadings, responses, and replies to motions are to be filed electronically and
served on opposing counsel using CM/ECF in accordance with the rules of this Court. Within
eleven (11) days after a non-dispositive motion is filed, the opposing party shall either respond to
the motion or notify the Court of its intent not to respond. Unless the Court orders otherwise.

        Proposed JURY INSTRUCTIONS, EXHIBIT LIST and WITNESS LIST are to be
submitted electronically to the Court via its chambers email address:
Starrett_Chambers@mssd.uscourts.gov, and furnish same to opposing counsel by March 4,
2019.

        JURY INSTRUCTIONS must be numbered, separated, bear the style and number of the
case, and list authorities in support thereof at the bottom of each instruction.

        EXHIBIT LIST must reflect the style and number of the case, exhibit number and
description. Leave Sponsor and ID or Evidence columns blank. Double space between exhibits.
See attached exhibit list.

       WITNESS LIST must reflect the style and number of the case.

     PURSUANT TO RULE 32(f)(1) OF THE FEDERAL RULES OF CRIMINAL
PROCEDURE, WRITTEN OBJECTIONS TO THE PRESENTENCE REPORT MUST
BE MADE WITHIN 14 DAYS AFTER THE PARTIES RECEIVE THE REPORT.
OBJECTIONS RECEIVED AFTER THAT TIME WILL BE DEEMED WAIVED. IF
ANY PARTY HAS NO OBJECTIONS THEY MUST NOTIFY THE PROBATION
OFFICE WITHIN THE REQUIRED 14 DAYS.

       SO ORDERED this 7th day of December, 2018.


                                        s/Michael T. Parker
                                        UNITED STATES MAGISTRATE JUDGE
      Case 2:18-cr-00018-KS-MTP Document 175 Filed 12/07/18 Page 3 of 3



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                            EASTERN DIVISION



UNITED STATES OF AMERICA

v.                                   CRIMINAL NO. 2:18-cr-18-KS-MTP

HOPE EVANGULANE THOMLEY
HOWARD RANDALL THOMLEY
GLENN DOYLE BEACH, JR.


                                EXHIBITS

NUMBER           DESCRIPTION               SPONSOR              I.D.      EVID

G-1                                            (LEAVE BLANK-----------)


D-1
